United States Cellular Corporation 8410 W. Bryn Mawr Ave. Chicago, IL 60631 773-399-8900 Fax: 773-399-8936 VIA EDGAR April 16, 2013 Mr. Larry Spirgel Assistant Director Securities and Exchange Commission treet, N.E. Mail Stop 3720 Washington, D.C. 20549 Re: United States Cellular Corporation Form 10-K for the Fiscal Year ended December 31, 2012 Filed February 26, 2013 File No. 1-09712 Dear Mr. Spirgel: We have received your letter dated April 5, 2013 relating to the above referenced filing. This letter is to advise you that we are currently preparing responses to your comments and will seek to respond fully no later than May 3, 2013. The company is requesting additional time to respond because it is in the process of closing its books and completing financial statements for the first quarter of 2013. If you have any questions, please contact me at (773) 399-4850 or Douglas D. Shuma, Chief Accounting Officer, at (773) 355-3400. Yourstruly, United States Cellular Corporation By: /s/ Steven T. Campbell Steven T. Campbell Executive Vice President– Finance Chief Financial Officer and Treasurer
